 

Exhibit 10.1

 

July 31, 2020

 

 

Christopher Weiler

 

 

 

Dear Chris,

 

As part of the KLD response to the COVID-19 global pandemic, you have agreed to
adjust your base salary, as outlined below.

 

This change is effective from August 1, 2020 and will continue through December
31, 2020. The change will be reflected on the August 14, 2020 paycheck.  

 

Original annualized base salary:  $400,000

Current annualized base salary from April 21, 2020:  $350,000

 

New temporary annualized base salary:  $300,000

New temporary calculated bi-weekly amount (annualized salary/26):  $11,538

 

In addition to this Pay Reduction Extension Plan, KLD is also implementing a
Rolling Furlough Plan that will apply to many employees.  Due to your role in
the KLD Executive Team, you are not eligible for furlough. However, you have
agreed separately to an additional one-time pay reduction equal to one week of
base pay in the amount of $5,769, which will be applied on the August 28, 2020
paycheck.

 

All other terms and conditions of your employment remain unchanged.  

 

To confirm your acceptance of the pay change, please sign and return this
letter.

 

Sincerely,

 

/s/ Lindsey Hammond

 

Lindsey Hammond

Sr. Director, Global Talent

 

___________________________________________________________________________

 

I accept the above change to my base salary and acknowledge that this change is
now part of my employment agreement for the period stated.

 

 

Signature/s/ Christopher Weiler

Date7/31/2020

 